Citation Nr: 1530143	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from May 1979 to August 1979 and served on active duty from June 1980 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Fargo, North Dakota.  

In July 2014, the Board issued a decision denying entitlement to TDIU.  In a April 2015 Order, the U.S. Court of Appeals for Veterans Claims (Court) endorsed a April 2015 joint motion for remand (JMR), vacated the July 2014 Board decision, and remanded the case for compliance with the instructions in the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the JMR, this case must be remanded to the RO for further action.  While the Board regrets the additional delay, such remand is necessary in order to fully comply with the CAVC Order.

The Board notes that for the period prior to July 1, 2010 the Veteran met the threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) with a combined totally disability rating of 70 percent.  However, during the course of the appeal, in an April 2010 rating decision the Veteran's low back disability was reduced from 40 percent to 20 percent disabling, effective July 1, 2010 which reduced the Veteran's combined disability rating to 40 percent.  At no time during the appeal period has the Veteran had a single disability rated as 60 percent disabling or more.  Thus, beyond July 1, 2010 the Veteran did not meet the threshold requirement but the matter of a TDIU rating may still be referred to the director of the Compensation and Pension Service for extraschedular consideration when it is found that the claimant is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

For the period prior to July 1, 2010, in the July 2014 Board decision, the Board found that it did not appear that the Veteran was incapable of receiving training and learning how to work in a sedentary occupation.  In the JMR, the parties found that the Board did not cite any authority under which the standard of review of the issue of TDIU was based as to whether the Veteran might be capable of future training.  

For the period beyond July 1, 2010, the July 2014 Board decision noted that the RO had referred the case to the VA compensation service for consideration of an extraschedular TDIU rating.  However, in finding that the RO had referred the case to compensation service the Board relied on a document dated April 10, 2013 that had not actually been authored by the Director of compensation or designee, rather by the "Advisory Review Staff, Chief Acting."  In the JMR, the parties instructed the Board to determine whether there was actually a decision by the Director of Compensation, and if so, to review it, and if not, to determine whether referral to the director is warranted.  As the record does not indicate there was actually a referral to the Director of Compensation, the Board must determine whether referral is appropriate.  

There is evidence of record that the Veteran may be unemployable due to service-connected disabilities.  For instance, the Veteran reported he had not worked since spring 2007 in an October 2009 informal conference.  In addition, the Veteran is in receipt of disability benefits from the social security administration due to a primary diagnosis of disorders of the back (discogenic and degenerative).  While the SSA's findings are not binding on VA or the Board, they are relevant and should be considered.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).   Further, the November 2009 VA examiner found that in regard to labor intensive employment the Veteran would have a great deal of difficulty maintaining the requirements of labor intensive tasks primarily due to his lumbosacral spine condition, though it was noted he would likely not be precluded form sedentary tasks.   As such, for the period beyond July 1, 2010 the RO/AMC should refer the Veteran's claim for a TDIU to the Director of Compensation and Pension service for extraschedular consideration, after an examination is conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the impact his service-connected disabilities (degenerative joint disease of the lumbar spine, degenerative arthritis of the left knee, a laceration of the left hand and ulnar digital nerve to the 5th digit of the left hand, and bilateral lower extremity radiculopathy) has on his ability to engage in substantially gainful employment in light of his work history and level of education.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine; lacerations of the left hand; left lower extremity radiculopathy; and right lower extremity radiculopathy).  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran's levels of functioning, particularly with regard to demonstrated capacities for work-like activities.

A comprehensive rationale must be provided for all opinions expressed.  If the social worker is unable to provide a requested opinion, a thorough explanation must be given concerning why the opinion cannot be provided.

If further examination or assessment is needed to address the functional impairment caused solely by the service-connected disabilities, schedule the Veteran for appropriate examination(s).

2.  Upon completion of the examination ordered above, refer the claim for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration in compliance with 38 C.F.R. § 4.16(b).

3.  The AOJ must readjudicate the TDIU matter in light of all pertinent evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



